DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-13, 15 and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARNOULD et al. (FP: FR2516704A1, used from IDS), herein after ARNOULD.
Regarding claim 1, ARNOULD teaches a thyristor, comprising: a vertical stack of first, second, third, and fourth semiconductor regions of alternated conductivity types (FIG. 3); wherein the fourth semiconductor region (21) is interrupted by a portion of the third semiconductor region forming a gate area (Cathode) of the thyristor; and wherein the fourth semiconductor region is further interrupted by another portion of the third semiconductor region forming a continuous corridor extending longitudinally from said portion of the third semiconductor region forming the gate area towards a lateral edge of 
Regarding claim 2, ARNOULD teaches the thyristor of claim 1, wherein the continuous corridor longitudinally extends along a length that is greater than or equal to half a distance from said portion of the third semiconductor region forming gate area to said lateral edge of the fourth semiconductor region (Continuous corridor of 13 in FIG, 3 is greater than the longitudinal area between 21).
Regarding claim 3, ARNOULD teaches the thyristor of claim 1, wherein the continuous corridor longitudinally extends from said portion of the third semiconductor region forming gate area all the way to the lateral edge of the fourth semiconductor region (Continuous corridor of 13 in FIG, 3 forms gate area and form gate area all the way to the fourth region 21).
Regarding claim 4, ARNOULD 
Regarding claim 5, ARNOULD teaches the thyristor of claim I, wherein the continuous corridor has, starting from said portion of the third semiconductor region forming the gate region, a decreasing lateral width along a direction that the corridor longitudinally extends (Continuous corridor of 13 in FIG. 3 has a decreasing lateral width along a direction that the corridor longitudinally extends). 
Regarding claim 10, ARNOULD teaches the thyristor of claim I, further comprising a gate metallization (16) in contact with an upper surface of portion of the third semiconductor region forming said gate area (Continuous corridor of 13 in FIG. 3 gate metallization (16) in contact with an upper surface of portion of the third semiconductor region in FIG. 2A and 3).
Regarding claim 11, ARNOULD teaches the thyristor of claim 1, further comprising a second main conduction metallization in contact with the surface of the first semiconductor region opposite to the second semiconductor region (15 connected to 12).
Regarding claim 12, ARNOULD teaches the thyristor of claim 1, wherein the fourth semiconductor region is still further interrupted by an additional portion of the third semiconductor region forming a further continuous corridor extending longitudinally from said portion forming the gate area towards an opposite lateral edge of the fourth semiconductor region (as in FIG. 3., semiconductor region is still further interrupted by an additional portion of the third semiconductor region 21).
Regarding claim 13, ARNOULD teaches the thyristor of claim 12: wherein said portion of the third semiconductor region forming the gate area is laterally surrounded with the fourth semiconductor region and the continuous corridor and said further  
Regarding claim 15, ARNOULD teaches the thyristor of claim 1, wherein the first, second, third, and fourth semiconductor regions are respectively of type P, N, P, and N (as marked 12, 11, 13 and 21 respectively).
Regarding claim 16, ARNOULD teaches a thyristor, in FIG. 3, comprising: a vertical stack of first, second, third, and fourth semiconductor regions of alternated conductivity types; a first interruption of the fourth semiconductor region that is filled by a first portion of the third semiconductor region to form a thyristor gate area; a second interruption of the fourth semiconductor region that is filled by a second portion of the third semiconductor region to form a corridor area, said second interruption being connected to the first interruption and extending longitudinally from said first interruption towards an outer edge of the fourth semiconductor region; a gate metal layer in contact with an upper surface of the first portion of the third semiconductor region but which does not extend over an upper surface of the second portion of the third semiconductor region; and a cathode metal layer in contact with an upper surface of the fourth semiconductor region but which is insulated from the upper surfaces of the first and second portions of the third semiconductor region (FIG. 3 represents, with the same references as those used in FIG. 2A for identical layers, a structure according to the 
Regarding claim 17, ARNOULD teaches the thyristor of claim 16, wherein the corridor area has a longitudinal length extending from the thyristor gate area towards the outer edge of the third semiconductor region, said longitudinal length being greater than or equal to half a distance from said thyristor gate area to said outer edge (FIG. 3, longitudinal length of the 13 being greater than half a distance from said thyristor gate area 21 near the edge area) .
Regarding claim 18, ARNOULD teaches the thyristor of claim 17, wherein a width of the corridor perpendicular to the longitudinal length is constant along said longitudinal length towards the outer edge (width of the corridor, 13 width towards the end) has constant longitudinal length).
Regarding claim 19, ARNOULD teaches the thyristor of claim 17, wherein a width of the corridor perpendicular to the longitudinal length narrows along said longitudinal length towards the outer edge (FIG. 3, perpendicular length for corridor shortens as 21 is within 13).
Regarding claim 20, ARNOULD teaches the thyristor of claim 16, wherein the corridor area has a longitudinal length extending from the thyristor gate area towards 
Regarding claim 21, ARNOULD teaches the thyristor of claim 20, wherein a width of the corridor perpendicular to the longitudinal length is constant along said longitudinal length towards the outer edge (In FIG. 3, outer edge (width of the corridor, 13 width towards the end) has constant longitudinal length).
Regarding claim 22, ARNOULD teaches the thyristor of claim 20, wherein a width of the corridor perpendicular to the longitudinal length narrows along said longitudinal length towards the outer edge (FIG. 3, perpendicular length for corridor shortens as 21 is within 13).
Regarding claim 23, ARNOULD teaches the thyristor of claim 16, further comprising a third interruption of the fourth semiconductor region that is filled by a third portion of the third semiconductor region to form an emitter short-circuit area, and wherein said cathode metal layer is in contact with an upper surface of the third portion of the third semiconductor region (in FIG. 2A, 13 top portion connected to 16. In FIG. 3 13 is still connected to 16).
Regarding claim 24, ARNOULD teaches the thyristor of claim 16, wherein the first, second, third, and fourth semiconductor regions are respectively of type P, N, P, and N (as marked 12, 11, 13 and 21 respectively).
Regarding claim 25, ARNOULD teaches the thyristor of claim 16, wherein the first and second interruptions of the fourth semiconductor region fully divide the fourth semiconductor region into two separate sub-regions (as in FIG. 3 and 4, 21 is divided into two or more parts).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ARNOULD et al. (FP: FR2516704A1, used from IDS), herein after ARNOULD, in view of ARNOULD.
Regarding claim 6, ARNOULD teaches the thyristor of claim 1, further comprising a first main conduction metallization in contact with the surface of the fourth semiconductor region opposite to the third semiconductor region.
ARNOULD does not explicitly teach transistor is connected to the gate region in the same embodiment.
However, ARNOULD teaches metallization in contact with the surface of the fourth semiconductor region (FIG. 2A, 16 & 21 is connected 13).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ARNOULD’s thyristor with other teaching from ARNOULD so that the structure making it possible both to obtain high sensitivity to the trigger current and, on the other hand, good immunity to parasitic triggers.
Regarding claim 7, ARNOULD teaches the thyristor of claim 6, wherein the first main conduction metallization covers said continuous corridor, and further including an insulating layer wherein a portion of the insulating layer is arranged between the first 
Regarding claim 8, ARNOULD teaches the thyristor of claim 6, wherein the first main conduction metallization is interrupted opposite said continuous corridor, along all of a length of the continuous corridor (FIG. 3, 13 is interrupted by 21). 
Regarding claim 9, ARNOULD teaches the thyristor of claim 6, wherein the fourth semiconductor region is interrupted by additional portions of the third semiconductor region forming emitter short circuit areas where the upper surface of the third semiconductor region makes contact with the first main conduction metallization (FIG. 3, 13 is forming emitter short circuit areas where the upper surface of the third semiconductor region makes contact with the first main conduction metallization).
Regarding claim 14, ARNOULD teaches the thyristor of claim 1, wherein said portion of the third semiconductor region forming the gate area is laterally surrounded with the fourth semiconductor region and the continuous corridor (FIG. 3A).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828